Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The claim amendments filed 03/16/2022 have been entered. Claims 1-2, 4-5, 7, 9-12, 14-22 and 25-26 remain pending in the application.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7, 9-12, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US-20170197350) in view of Mantell (US-20190030819), Goto (U.S. Patent No. 5395563), Lande (US-20030140671), and Feng (US-20120130684).
Regarding claim 1, Song teaches:
A system ([0097]; Fig. 14, #1400) comprising: 
a material feed system ([0076]; Fig. 11, #100), comprising: 
a material container ([0076]; Fig. 11, #106A and #106B) configured to contain a composite material ([0064]; Fig. 2E, #200); 
a material feed actuator ([0076]; Fig. 11, #102); and 
a nozzle coupled to the material container ([0077]; Fig. 12C, #110); 
a workpiece sensor ([0086]; Fig. 11, #130) configured to provide information about a workpiece, wherein the workpiece sensor comprises a laser profilometer ([0119]; Fig. 25, #2530); 
an extruded material sensor configured to provide extrusion information, wherein the extrusion information is indicative of a linear extrusion speed of the composite material extruded out of the nozzle ([0083]; Fig. 15, #111 and #121); and 
a controller ([0119]; Fig. 15, #1502) configured to: 
receive, from the laser profilometer of the workpiece sensor, a profile of a cavity along a surface of the workpiece to be filled with the composite material, wherein the profile is indicative of at least  a cross-sectional area of the cavity that varies along the surface of the workpiece ([0105] – [0106] and [0119]; Fig. 11, #130); and 
based on the workpiece information, cause the material feed actuator to apply the force to the composite material contained in the material container so as to extrude at least a portion of the composite material out of the nozzle and onto the surface of the workpiece ([0117] – [0120]).

Song does not teach:
Wherein the extruded material sensor comprises a camera and at least one of: a roller sensor or a laser doppler sensor; and
the controller dynamically determining the force in response to receiving the profile and based on at least the cross-sectional area of the cavity indicated by the profile for the extrusion.

However, Mantell, in a similar field of endeavor, three dimensional extrusion printing, teaches:
Wherein the extruded material sensor comprises a camera ([0028] – [0030], [0035] and [0047]; Fig. 1, #160).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extruded material sensor of Song to incorporate the teachings of Mantell and have it comprise a camera. The purpose, as stated by Mantell, being that it generates one or more digital images of the region of the surface of the receiving member ([0047], lines 4-6).

Song in view of Mantell does not teach:
Wherein the extruded material sensor comprises at least one of: a roller sensor or a laser doppler sensor; and
the controller dynamically determining the force in response to receiving the profile and based on at least the cross-sectional area of the cavity indicated by the profile for the extrusion.

However, Goto, in a similar field of endeavor, an additive manufacturing method, teaches:
Wherein the extruded material sensor comprises at least one of: a roller sensor or a laser doppler sensor (Col. 16, lines 12-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extruded material sensor of Song in view of Mantell to incorporate the teachings of Goto and have it comprise a laser doppler sensor. The purpose, as stated by Goto, being in case there is a possibility that the product is damaged by contact (Col. 16, lines 14-15).

Song in view of Mantell and Goto does not teach:
the controller dynamically determining the force in response to receiving the profile and based on at least the cross-sectional area of the cavity indicated by the profile for the extrusion.

However, Lande, in a similar field of endeavor, a method and apparatus for applying flowable materials, teaches:
the controller dynamically determining the force in response to receiving the profile of the cavity for the extrusion ([0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller and extruder of Song in view of Mantell and Goto to incorporate the teachings of Lande and have the controller dynamically determining the force in response to receiving the profile of the cavity for the extrusion. The purpose, as stated by Lande, being such that the output of flowable material or the rotational speed of the extruder screw closely mirror the desired profile ([0078], lines 26-28).

Song in view of Mantell, Goto, and Lande does not teach:
the controller dynamically determining the force based on at least the cross-sectional area of the cavity.

However, Feng, in a similar field of endeavor, a method of additive manufacturing using sensors, teaches:
the controller dynamically determining the force based on at least the cross-sectional area of the cavity ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller and extruder of Song in view of Mantell, Goto, and Lande to incorporate the teachings of Feng and have the controller dynamically determining the force in response to receiving the profile of the cavity for the extrusion. The purpose, as stated by Feng, being so that the variation in the cross-sectional flow profile is within the predetermined tolerance range ([0023]).

Regarding claim 2, modified Song teaches the limitations of claim 1, which claim 2 depends on. Song further teaches:
further comprising a variable gate, wherein the controller is further configured to, based on the profile, adjust at least one gate aperture blade of the variable gate so as to control a dimension of the composite material extruded out of the nozzle ([0123] – [0127]; Fig. 33, #2524).

Regarding claim 4, modified Song teaches the limitations of claim 1, which claim 4 depends on, but does not teach a movable stage coupled to the workpiece, however, Mantell teaches:
further comprising a movable stage coupled to the workpiece, wherein the controller ([0035]; Fig. 1, #128) is further configured to: 
move the movable stage such that a relative speed of the workpiece with respect to the material feed system is substantially the same as the linear extrusion speed of the composite material extruded out of the nozzle ([0035]; Fig. 1, #102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Song to further incorporate the teachings of Mantell and include a movable stage coupled to the workpiece. The purpose, as stated by Mantell, being to enable the detection and correction of extruder roll ([0004], line 25).

Regarding claim 5, modified Song teaches the limitations of claim 4, which claim 5 depends on. Mantell further teaches:
wherein the controller is further configured to: move the movable stage, based on the profile or the extrusion information, such that the composite material extruded out of the nozzle is aligned with a cavity along a surface of the workpiece ([0035]).

Regarding claim 7, modified Song teaches the limitations of claim 1, which claim 7 depends on. Song further teaches:
further comprising a vacuum system configured to maintain a desired vacuum level within the material container ([0079]).

Regarding claim 9, modified Song teaches the limitations of claim 1, which claim 9 depends on. Song further teaches:
wherein the workpiece sensor is further configured to provide at least one of: a lead-in condition or a lead-out condition to the controller, wherein the controller is further configured to adjust the force applied to the composite material in the material container in response to determining the lead-in condition or the lead-out condition ([0105] – [0106]).

Regarding claim 10, modified Song teaches the limitations of claim 1, which claim 10 depends on. Song further teaches:
further comprising: a compaction roller configured to shape the composite material extruded out of the nozzle on the workpiece, wherein the controller is further configured to adjust a pressure applied by the compaction roller to the composite material extruded out of the nozzle ([0118]; Fig. 25, #2538).

Regarding claim 11, modified Song teaches the limitations of claim 1, which claim 11 depends on. Song further teaches:
wherein the compaction roller comprises at least one of: a flat shape, a crown shape or a kinked shape. This modification would be obvious to one of ordinary skill in the art by a change of shape modification in the absence of a showing of criticality or unexpected results.

In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 

It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Regarding claim 12, Song teaches:
A method comprising: 
receiving, from a laser profilometer of a workpiece sensor ([0086] and [0119]; Fig. 11, #130 and Fig. 25, #2530), a profile of a cavity along a surface of the workpiece to be filled with the composite material, wherein the profile is indicative of at least a cross-sectional area of the cavity that varies along the surface of the workpiece ([0105] – [0106] and [0119]; Fig. 11, #130);
receiving, from an extruded material sensor, extrusion information indicative of a linear extrusion speed of the composite material extruded out of the nozzle ([0083]; Fig. 15, #111 and #121); and 
based on the profile, causing a material feed actuator ([0076]; Fig. 11, #102) of a material feed system ([0076]; Fig. 11, #100) to apply the force to a composite material ([0064]; Fig. 2E, #200) contained in a material container ([0076]; Fig. 11, #106A and #106B) so as to extrude at least a portion of the composite material out of a nozzle ([0077]; Fig. 12C, #110) coupled to the material container and onto the surface of the workpiece ([0119]).

Song does not teach:
Wherein the extruded material sensor comprises a camera and at least one of: a roller sensor or a laser doppler sensor; and
the controller dynamically determining the force in response to receiving the profile and based on at least the cross-sectional area of the cavity indicated by the profile for the extrusion.

However, Mantell, in a similar field of endeavor, three dimensional extrusion printing, teaches:
Wherein the extruded material sensor comprises a camera ([0028] – [0030], [0035] and [0047]; Fig. 1, #160).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extruded material sensor of Song to incorporate the teachings of Mantell and have it comprise a camera. The purpose, as stated by Mantell, being that it generates one or more digital images of the region of the surface of the receiving member ([0047], lines 4-6).

Song in view of Mantell does not teach:
Wherein the extruded material sensor comprises at least one of: a roller sensor or a laser doppler sensor; and
the controller dynamically determining the force in response to receiving the profile and based on at least the cross-sectional area of the cavity indicated by the profile for the extrusion.

However, Goto, in a similar field of endeavor, an additive manufacturing method, teaches:
Wherein the extruded material sensor comprises at least one of: a roller sensor or a laser doppler sensor (Col. 16, lines 12-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extruded material sensor of Song in view of Mantell to incorporate the teachings of Goto and have it comprise a laser doppler sensor. The purpose, as stated by Goto, being in case there is a possibility that the product is damaged by contact (Col. 16, lines 14-15).

Song in view of Mantell and Goto does not teach:
the controller dynamically determining the force in response to receiving the profile and based on at least the cross-sectional area of the cavity indicated by the profile for the extrusion.

However, Lande, in a similar field of endeavor, a method and apparatus for applying flowable materials, teaches:
the controller dynamically determining the force in response to receiving the profile of the cavity for the extrusion ([0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller and extruder of Song in view of Mantell and Goto to incorporate the teachings of Lande and have the controller dynamically determining the force in response to receiving the profile of the cavity for the extrusion. The purpose, as stated by Lande, being such that the output of flowable material or the rotational speed of the extruder screw closely mirror the desired profile ([0078], lines 26-28).

Song in view of Mantell, Goto, and Lande does not teach:
the controller dynamically determining the force based on at least the cross-sectional area of the cavity.

However, Feng, in a similar field of endeavor, a method of additive manufacturing using sensors, teaches:
the controller dynamically determining the force based on at least the cross-sectional area of the cavity ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller and extruder of Song in view of Mantell, Goto, and Lande to incorporate the teachings of Feng and have the controller dynamically determining the force in response to receiving the profile of the cavity for the extrusion. The purpose, as stated by Feng, being so that the variation in the cross-sectional flow profile is within the predetermined tolerance range ([0023]).

Regarding claim 15, modified Song teaches the limitations of claim 12, which claim 15 depends on. Song further teaches:
further comprising: based on the profile, adjusting at least one gate aperture blade of a variable gate so as to control a dimension of the composite material extruded out of the nozzle ([0123] – [0127]; Fig. 33, #2524).

Regarding claim 16, modified Song teaches the limitations of claim 12, which claim 16 depends on, but does not teach moving a movable stage coupled to the workpiece such that a relative speed of the workpiece with respect to the material feed system is substantially the same as the linear extrusion speed of the composite material extruded out of the nozzle, however, Mantell teaches:
moving a movable stage coupled to the workpiece such that a relative speed of the workpiece with respect to the material feed system is substantially the same as the linear extrusion speed of the composite material extruded out of the nozzle ([0035]; Fig. 1, #102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Song to further incorporate the teachings of Mantell and include a movable stage coupled to the workpiece. The purpose, as stated by Mantell, being to enable the detection and correction of extruder roll ([0004], line 25).

Regarding claim 17 modified Song teaches the limitations of claim 12, which claim 17 depends on, but does not teach moving a movable stage coupled to the workpiece such that the composite material extruded out of the nozzle is aligned with a cavity along a surface of the workpiece, however, Mantell teaches:
based on the profile or extrusion information indicative of a linear extrusion speed of the composite material out of the nozzle, moving a movable stage coupled to the workpiece such that the composite material extruded out of the nozzle is aligned with a cavity along a surface of the workpiece ([0035]; Fig. 1, #102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Song to further incorporate the teachings of Mantell and include a movable stage coupled to the workpiece such that the composite material extruded out of the nozzle is aligned with a cavity along a surface of the workpiece. The purpose, as stated by Mantell, being to enable the detection and correction of extruder roll ([0004], line 25).

Regarding claim 18, modified Song teaches the limitations of claim 12, which claim 18 depends on. Song further teaches:
receiving, from a vacuum gauge, vacuum information about a vacuum level of the material container, wherein causing a material feed actuator of a material feed system to apply a force to a composite material contained in a material container is initiated in response to the vacuum information being indicative of the vacuum level of the material container being below a desired vacuum level ([0079] – [0080], [0084]).

Regarding claim 19, modified Song teaches the limitations of claim 12, which claim 19 depends on. Song further teaches:
further comprising: 
receiving, from the workpiece sensor, information that is indicative of at least one of a lead-in condition or a lead-out condition; and 
in response to determining the lead-in condition or the lead-out condition, adjusting the force applied to the composite material in the material container ([0105] – [0106]).

Regarding claim 20, modified Song teaches the limitations of claim 12, which claim 20 depends on. Song further teaches:
applying, with a compaction roller, a force to the composite material extruded out of the nozzle so as to form a desired shape of the composite material extruded out of the nozzle on the surface of the workpiece ([0118]; Fig. 25, #2538).

Regarding claim 21, modified Song teaches the limitations of claim 11, which claim 21 depends on. Mantell further teaches:
wherein the extruded material sensor is configured to provide information indicative of a shape of the composite material extruded out of the nozzle ([0028] – [0030], [0035] and [0047]).

Regarding claim 22, modified Song teaches the limitations of claim 1, which claim 22 depends on. Mantell further teaches:
wherein the camera is configured to provide information indicative of a shape of the composite material extruded out of the nozzle ([0028] – [0030], [0035] and [0047]).

Lande further teaches:
wherein the controller is further configured to adjust a relative speed of the workpiece and/or the linear extrusion speed so as to achieve a desired shape of the composite material extruded out of the nozzle ([0078]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Song (US-20170197350) in view of Mantell (US-20190030819), Goto (U.S. Patent No. 5395563), Lande (US-20030140671), and Feng (US-20120130684), as applied to claim 12, and further in view of Hwang (US-20140264991).
Regarding claim 14, Song in view of Mantell, Goto, Lande, and Feng teaches the limitations of claim 12, which claim 14 depends on, but does not teach filtering the profile with at least one of a moving average or a Fast Fourier Transform, however, Hwang, in a similar field of endeavor, a system and method for polymer extrusion, teaches:
further comprising filtering the profile ([0021]; Fig. 1, #44) with at least one of a moving average or a Fast Fourier Transform ([0032]; Fig. 2, #202).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Song in view of Mantell, Goto, Lande, and Feng to incorporate the teachings of Hwang and include filtering the profile with at least one of a moving average or a Fast Fourier Transform. The purpose, as stated by Hwang, being to adjust the tuning parameters of the first (or only) controller when changes in the process are detected ([0032], lines 17-19).

Allowable Subject Matter
Claims 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 25 and 26, there is no proper teaching or combination that could be made in the art to teach the limitation of independent claim 1, which they are dependent on, plus the addition of a side-view scanner configured to monitor the real time slope of the composite material, wherein the controller is further configured to dynamically adjust the linear extrusion speed to maintain a predefined shape of the composite material between a compaction roller and the nozzle. Therefore these limitations are allowable subject matter.

Response to Arguments
Applicant’s arguments, see applicant arguments/remarks on pages 1-2, filed 03/16/2022, with respect to the rejections of claims 1 and 12 under Song (US-20170197350) in view of Mantell (US-20190030819), and Lande (US-20030140671), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Song (US-20170197350) in view of Mantell (US-20190030819), Goto (U.S. Patent No. 5395563), Lande (US-20030140671), and Feng (US-20120130684).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748